Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al. (US 2014/0087152 A1) in view of Teranishi et al. (US 2015/0252160 A1) and Otsuki et al. (WO 2016/152856 A1, using US 10,590,250 B2 for translation).
Regarding Claims 1-2, 4, and 11, Nakamura discloses a resin composition comprising 3-40 parts epoxy (para 0043) including solid epoxy (paras 0040 and 0042), a curing agent which can be an aromatic acid dianhydride (para 0096), and 0.1-10 parts thermoplastic resin which can be phenoxy resin (paras 0098-0099). The resin can be used in a fiber-reinforced prepreg (para 0124) and multiple prepregs (i.e. first and second fiber-reinforced resin material) can be stacked and laminated to a circuit substrate (para 0126), the substrate being a metal layer (para 0117).
Nakamura does not disclose the metal layer having a thickness of 0.2 mm or more, or comprising a steel material, an iron alloy, or aluminum.
Teranishi discloses a prepreg comprising reinforcing fibers and epoxy resin (Abstract), wherein a stainless steel plate having a thickness of 1 mm is laminated to the surface of the prepreg in order to prevent bending of the prepreg (para 0298).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nakamura to incorporate the teachings of Teranishi to use a stainless steel plate having a 
Nakamura in view of Teranishi does not disclose the cured product of the bonding resin layer is a cross-linked cured product having a glass transition temperature (Tg) of 160 °C or higher.
Otsuki discloses a fiber reinforced plastic molding material (Abstract) made from phenoxy resin alone (col. 6, line 54) or 100 parts phenoxy resin, 9-85 parts epoxy resin, and acid anhydride crosslinking agent (col. 4, lines 48-53) including aromatic acid dianhydride (col. 10, lines 1-2) where the crosslinked cured resin has a Tg of 160 °C or more (col. 5, lines 10-16). Otsuki discloses this material is excellent in storage stability (col. 3, lines 35-36) and the crosslinked product has increased heat resistance (col. 16, lines 1-6).
It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nakamura in view of Teranishi to incorporate the teachings of Otsuki, to produce the metal/fiber-reinforced resin material composite body, using the crosslinking resin matrix of Otsuki, which has a Tg of 160 °C or more. Doing so would produce a composite body excellent in storage stability and having increased heat resistance.
Response to Arguments
In light of applicant’s amendments, the 35 USC 112(b) rejection of record is withdrawn.
Applicant's arguments filed 10/15/2021 have been fully considered but they are not persuasive.
Applicant argues that Nakamura teaches away from using the claimed amounts of epoxy relative to phenoxy. 
However, the ranges disclosed in Nakamura do overlap the claimed amounts. Nakamura discloses epoxy resin comprises 3 to 40% by mass when a content of non-volatile components in the resin composition is 100% by mass (para 0043) and the phenoxy thermoplastic resin comprises 0.1 to 10% by mass relative to the same (para 0099). These ranges are equivalent to 30 to 40,000 parts epoxy relative to 100 parts phenoxy (i.e. 3:10 is equivalent to 30:100; and 40:0.1 is equivalent to 40,000:100). As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
Applicant argues that Nakamura flails to teach the use of the claimed aromatic acid dianhydride in any of its working examples.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). Nakamura does disclose a curing agent which can be an aromatic acid dianhydride (para 0096).
Applicant argues that Teranishi does not disclose Tg as claimed, phenoxy resin, or metal FRP composite for industrial use.
However, note that while Teranishi does not disclose all the features of the present claimed invention, Teranishi is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973), In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a stainless steel plate having a thickness of 1 mm, and in combination with the primary reference, discloses the presently claimed invention. Further, given that Teranishi discloses thickness of the metal layer of 1 mm which falls with the scope of the present claims that include thickness 0.2 mm or more, one would expect such thickness to be suitable for industrial use. There is no evidence that such thickness would not be 
Applicants argue that there are reactions between components (A), (B), and (C), described in para 0051 of the present specification, that result in metal/FRP composite with improved properties.
However, no such reactions are required in the present claims. Further, even if such reactions were claimed, given that Nakamura in view of Teranishi and Otsuki disclose composition as claimed including components (A), (B), and (C) in amounts as claimed, such composition would necessarily include the same reactions between components (A), (B), and (C) and therefore necessarily result in metal/FRP composite with the same properties absent evidence to the contrary.
Applicant argues that the design concept of the composition of Nakamura and the composition of the present invention are completely different and that based on the teachings of Teranishi, it is difficult to conceive a metal/FRP composite in which a thin plate metal member having a thickness of 0.2 mm or more joined.
However, it is not clear why the combination of Nakamura with Teranishi is difficult to conceive. Nakamura discloses the use of fiber-reinforced prepreg wherein multiple prepregs are stacked and laminated to a metal layer.  While In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Given that the prior art is meeting all the claim limitations,  Nakamura in view of Teranishi and Otsuki are properly applied against the present claims
Applicant argues that Nakamura in view of Teranishi does not disclose the cross-linking and Tg as described in the amended Claim. 
While Nakamura in view of Teranishi does not disclose the cross-linking and Tg as claimed, It would have been obvious to a person having ordinary skill in the art prior to the effective filing date of the present invention to modify Nakamura 
Applicant argues that Otsuki would not overcome the deficiencies of Nakamura in view of Teranishi.
However, as set forth above, there are no deficiencies in Nakamura in view of Teranishi. Further, it is the combination of Nakamura in view of Teranishi and Otsuki that meets the present claims.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETHANY M MILLER whose telephone number is (571)272-2109. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY M MILLER/Examiner, Art Unit 1787    

/CALLIE E SHOSHO/Supervisory Patent Examiner, Art Unit 1787